Name: 95/339/EC: Commission Decision of 27 July 1995 amending Chapter 1 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural activity;  trade;  food technology;  cooperation policy;  health
 Date Published: 1995-08-24

 Avis juridique important|31995D033995/339/EC: Commission Decision of 27 July 1995 amending Chapter 1 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC Official Journal L 200 , 24/08/1995 P. 0036 - 0038COMMISSION DECISIONof 27 July 1995amending Chapter 1 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(Text with EEA relevance)(95/339/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the second paragraph of Article 15 thereof, Whereas, following the opinion of the Scientific Veterinary Committee, the type of treatments to be applied and the requirements laid down should be extended to all milk products and colostrum; Whereas for the sake of clarity, Chapter 1 of Annex I to Directive 92/118/EEC should be redrafted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Chapter 1 of Annex I to Directive 92/118/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from 2 February 1996. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 July 1995. For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49. ANNEX I 'CHAPTER IMilk, milk products and colostrum not intended for human consumptionIntra-Community trade in and imports of milk, milk products and colostrum not intended for human consumption are subject to the following conditions: 1. any container in which the product is transported must be marked to indicate the nature of the product; 2. each consignment must be accompanied, as appropriate, by a commercial document as referred to in the last indent of Article 4 (2) (a) or a health certificate as referred to in Article 10 (2) (c), bearing the name and the registration number of the processing or treatment plant; the document or certificate must be kept by the consignee for at least one year; 3. the documents and certificates referred to in paragraph 2 must show: (a) in the case of raw milk or colostrum, that it has been produced under conditions offering adequate guarantees as regards animal health. Such conditions must be established in accordance with the procedure laid down in Article 18; (b) in the case of milk or treated or processed milk products, the milk or the milk product has been subjected to a heat treatment of at least 72 °C for at least 15 seconds or any combination of temperature and time having at least an equivalent heat effect and producing a negative reaction to the phosphatase test, followed by: (i) in the case of dried milk or dried milk products, a drying process; (ii) in the case of an acidified milk product, a process by which the pH is reduced and kept for at least one hour at a level below 6,0; (c) in the case of dried milk or dried milk products, the following requirements have been met: (i) after completion of the drying process, every precaution has been taken to prevent contamination of the product; (ii) the final product has been packed in new containers; (d) in the case of bulk containers, before the milk, milk product or colostrum was loaded into any vehicle or container for conveyance to its destination, the said vehicle or container was disinfected using a product approved by the competent authorities. 4. In addition to the requirements set out in points 1, 2 and 3, imports of milk, milk products and colostrum not intended for human consumption may be authorized only from third countries or parts of third countries included on the lists provided for in Article 23 of Directive 92/46/EEC and meeting the conditions set out in Article 26 of that Directive. Where a risk of introduction of an exotic disease or any other risk to animal health is identified, additional conditions for the protection of animal health may be established in accordance with the procedure laid down in Article 18.'